Exhibit Reg Technologies Inc. NOTICE OF NO AUDITOR REVIEW OF INTERIM FINANCIAL STATEMENTS Under National Instrument 51-102, Part 4, subsection 4.3(3)(a), if an auditor has not performed a review of the interim financial statements, they must be accompanied by a notice indicating that the financial statements have not been reviewed by an auditor. The Company’s independent auditor has not performed a review of these financial statements in accordance with standards established by the Canadian Institute of Chartered Accountants for a review of interim financial statements by an entity’s auditor. Reg Technologies Inc. (A Development Stage Company) Interim Consolidated Financial Statements (Expressed in Canadian Dollars) (Unaudited) 31 October 2008 Reg Technologies Inc. (A Development Stage Company) Interim Consolidated Balance Sheets (Expressed in Canadian Dollars) As at 31 October 2008 (Unaudited) As at 30 April 2008 (Audited) $ $ Assets Current Cash 13,657 258 GST and interest receivable 7,602 7,020 Prepaid expenses 2,316 5,016 Due to related parties (Note 8) 59,338 16,491 Advances to equity accounted investee (Note 6) 315,217 112,312 398,130 141,097 Property and Equipment (Note 5) 8,948 10,199 407,078 151,296 Liabilities Current Accounts payable and accrued liabilities 90,520 44,589 Shareholders’ equity Share Capital (Note 4) 11,865,972 11,356,689 Subscriptions receivable (5,428 ) - Contributed Surplus 2,056,073 2,024,832 Deficit, accumulated during the development stage (13,600,059 ) (13,274,814 ) 316,558 106,707 407,078 151,296 Nature and Continuance of Operations (Note 1) and Commitments (Note 9) On behalf of the Board: “John Robertson”Director“Jennifer Lorette"Director John RobertsonJennifer Lorette The accompanying notes are an integral part of these financial statements. Reg Technologies Inc. (A Development Stage Company) Interim Consolidated Statements of Operations (Expressed in Canadian Dollars) (Unaudited) For the three month period ended 31 October 2008 For the three month period ended 31 October 2007 For the six month period ended 31 October 2008 For the six month period ended 31 October 2007 $ Expenses Amortization 995 - 1,990 - Foreign exchange (55,360 ) 27,257 (55,945 ) 67,376 General and administrative 196,737 437,282 402,336 1,171,866 Research and development 38,878 - 69,188 - Net loss before other item (181,250 ) (464,539 ) (417,569 ) (1,239,242 ) Other income Gain on sale of investee’s shares 15,899 35,866 92,324 69,852 Gain on issue by investee of its own shares (2,423 ) 11,883 - 170,534 Interest - 398 - 1,265 Non-controlling interest - 83,847 - 603,379 Loss on investment 1,328 - - - Comprehensive Loss for the period (166,446 ) (332,545 ) (325,245 ) (394,212 ) Basic and diluted loss per common share (0.01 ) (0.01 ) (0.01 ) (0.02 ) Weighted average number of common shares used in per share calculations 25,164,000 23,849,000 24,507,000 23,849,000 The accompanying notes are an integral part of these financial statements. (2) Reg Technologies Inc. (A Development Stage Company) Interim Consolidated Statements of Cash Flows (Expressed in Canadian Dollars) (Unaudited) For the three month period ended 31 October 2008 For the three month period ended 31 October 2007 For the six month period ended 31 October 2008 For the six month period ended 31 October 2007 $ Cash flows used in operating activities Loss for the period (166,446 ) (332,545 ) (325,245 ) (394,212 ) Adjustments to reconcile loss to net cash used by operating activities Amortization 996 995 1,990 1,879 Gain on sale of investee’s shares (15,899 ) (35,866 ) (92,324 ) (69,852 ) Gain on issue by investee of its own shares 2,423 (11,883 ) - (170,534 ) Non-controlling interest - (83,847 ) - (603,379 ) Shares issued for services - 19,063 - 25,334 Stock-based compensation 31,241 (2,125 ) 31,241 231,084 Changes in operating assets and liabilities (Increase) decrease in GST and interest receivable 1,020 730 (582 ) 1,325 (Increase) decrease in prepaids 1,350 4,979 2,700 22,781 Increase (decrease) in accounts payable and accrued liabilities 54,663 39,845 45,933 89,268 Advances from (repayments to) related parties 28,228 (8,474 ) (2,251 ) - (62,424 ) (409,128 ) (338,538 ) (866,306 ) Cash flows used in investing activities Advances from (repayments to) investee and other affiliates (81,807 ) - (290,223 ) - Proceeds on sale of investee’s shares 14,804 36,325 92,324 36,325 Purchase of property and equipment (740 ) (1,337 ) (740 ) (1,337 ) (67,743 ) 34,988 (198,639 ) 34,988 Cash flows from financing activities Advances from (repayments to) related parties 41,906 91,252 46,721 113,733 Proceeds from common shares issued for cash 61,428 25,150 509,283 413,519 Subscriptions receivable (5,428 ) 29,596 (5,428 ) 29,596 97,906 145,998 550,576 556,848 Effect of exchange rate on cash - (1,467 ) - (9,596 ) Increase (decrease) in cash and cash equivalents (32,261 ) (229,609 ) 13,399 (284,066 ) Cash and cash equivalents, beginning of period 45,918 240,006 258 294,463 Cash and cash equivalents, end of period 13,657 10,397 13,657 10,397 Supplemental Disclosures Interest paid - Income tax paid - The accompanying notes are an integral part of these financial statements. (3) Reg Technologies Inc. (A Development Stage Company) Interim Consolidated Statements of Changes in Shareholders’ Equity (Expressed in Canadian Dollars) (Unaudited) Deficit Accumulated Total Other During the Shareholders’ Common Common Contributed Subscription Comprehensive Development Equity Shares Shares Surplus Receivable Income (Loss) Stage (Deficiency) # $ Balance – April 30, 2007 23,942,759 11,356,689 849,839 – 639,758 (12,794,669 ) 51,617 Stock-based compensation – – 247,059 – – – 247,059 Deconsolidation adjustment – – 5,672 – 9,005 – 14,677 Deconsolidation of subsidiary – – (886,589 ) – (648,763 ) – (1,535,352 ) Foreign currency translation adjustment – – 1,808,851 – – – 1,808,851 Net loss – (48,145 ) (480,145 ) Balance – April 30, 2008 23,942,759 11,356,689 2,024,832 – – (13,274,814 ) 106,707 Shares issued for cash 1,315,168 509,283 – (5,428 ) – – 503,855 Stock-based compensation – – 31,241 – – – 31,241 Net loss – (325,245 ) (325,245 ) Balance – October 31, 2008 25,257,927 11,865,972 2,056,073 (5,428 ) – (13,600,059 ) 316,558 The accompanying notes are an integral part of these financial statements. (4) Reg Technologies Inc. (A Development Stage Company) Notes to Interim Consolidated Financial Statements (Expressed in Canadian Dollars) (Unaudited) 31 October 2008 1. Nature and Continuance of Operations Reg Technologies Inc. (the “Company”) is a development stage company in the business of developing and commercially exploiting an improved axial vane type rotary engine known as the Rand CamTM/Direct Charge Engine and other RandCamTM / RadMax® applications, such as compressors and pumps (the “Technology”).The worldwide marketing and intellectual rights, other than in the U.S., are held by the Company, which owns 5.7 million (directly or indirectly) shares of REGI U.S,, Inc. (“REGI”) (a U.S. public company).REGI owns the U.S, marketing and intellectual rights.The Company and REGI have a project cost sharing agreement whereby these companies each fund 50% of the development of the Technology. In the development stage company, management devotes most of its activities to establishing a new business.Planned principal activities have not yet produced any revenues and the Company has suffered recurring operating losses as is normal in a development stage companies. The Company has accumulated losses of $13,600,059 since inception.These factors raise substantial doubt about the Company’s ability to continue as a going-concern.The ability of the Company to emerge from the development stage with respect to its planned principal business activity is dependent upon its successful efforts to raise additional equity financing, receive funding from affiliates and controlling shareholders, and develop a market for its products. The Company plans to raise funds though repayment of funds owed from Rand Energy Group Inc. (“Rand”), a 51% owned subsidiary.The Company also receives interim support from affiliated companies and plans to raise additional capital through debt and/or equity financings.There continues to be insufficient funds to provide enough working capital to fund ongoing operations for the next twelve months.The Company may also raise additional funds though the exercise of warrants and stock options. 2. Significant Accounting Policies a) Basis of Presentation These financial statements have been prepared in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”) and follow the same accounting policies and methods of their application as the most recent annual financial statements.These interim financial statements should be read in conjunction with the audited financial statements of the Company as at 30 April b) Consolidation These interim consolidated financial statements include the accounts of the Company, and its 100% owned subsidiary Rand Energy Group Inc., a British Columbia corporation continued into the Province of British Columbia on 16November All intercompany transactions are eliminated upon consolidation. (5) Reg Technologies Inc. (A Development Stage Company) Notes to Consolidated Financial Statements (Expressed in Canadian Dollars) (Unaudited) 31 October 2008 c)Change in Accounting Policies The Company also adopted the provisions of CICA Section 1400, General Standards of Financial Statement Presentation, which was amended to include requirements to assess and disclose an entity’s ability to continue as a going concern (Note d) Recent Accounting Pronouncements Not Yet Adopted Capital Disclosures (Section Section 1535 requires disclosures of an entity’s objectives, policies and processes for managing capital, and quantitative data about what the entity regards as capital.This standard will be effective for fiscal years beginning on or after October 1, 2007. Financial Instruments – Disclosures and Presentation (Sections 3862 and 3863) Section 3862 and 3863 replaces the existing Section 3861 – Financial Instruments – Disclosure and Presentation. These new sections revise and enhance disclosure requirements, and carry forward unchanged existing presentation requirements.
